Citation Nr: 0104355	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-12 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability of the feet, 
manifested by cramps, other than service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1968, 
from October 1968 to December 1970, from January 1971 to 
October 1976, and from October 1982 to December 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2000 the Board reviewed the procedural 
development of the issue on appeal, determined that the claim 
on appeal should be adjudicated on a de novo basis, and 
remanded it for due process considerations.  The claim has 
now been returned for appellate consideration.

On the November 2000 VA Form 646, the veteran, via his 
representative, argued that the veteran's cramping of the 
feet should be evaluated separately and if a separate rating 
was not assigned, the service-connected pes planus disability 
should be rated as 30 percent disabling.  The issue of 
entitlement to an increased rating for pes planus has been 
raised.  The matter is referred to the RO for consideration. 


REMAND

The veteran seeks entitlement to service connection for 
disability of the feet, manifested by cramps, other than the 
service-connected bilateral pes planus.  In this regard, he 
maintains that this disability is separate and distinct from 
his service-connected bilateral pes planus.  The veteran 
contends that he received treatment for cramps during service 
and continues to receive treatment for the disability.  
Service medical records demonstrate he reported a general 
complaint of muscle pain or cramps, and VA outpatient 
treatment reports from 1997 to 1998 show complaints of, and 
treatment for, cramps of the feet.  

Upon reviewing the evidence of record in conjunction with the 
representative's request for a VA examination to determine 
the true nature and etiology of the veteran's complaints, the 
Board finds that additional development is warranted.  A 
medical opinion determining whether the veteran currently has 
a disability manifested by cramps of the feet, distinct and 
separate from the service-connected pes planus is needed.  
Additionally, if such disability is found to be separate and 
distinct from the service-connected bilateral pes planus 
disability, a medical opinion addressing its etiology is 
needed.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994); Talley v. Brown, 6 Vet. App. 72 
(1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit additional 
evidence, lay or medical, to substantiate 
his claim. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for cramping 
of the feet since service.  After 
securing the necessary authorizations for 
release, the RO should obtain these 
records.  Medical facilities contacted 
should include the VA Hospital in 
Hampton, VA, and Portsmouth Naval Medical 
Center.  

3.  The veteran should be afforded a VA 
podiatry examination, to include of the 
muscles of the feet.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
purpose of the examination is to 
ascertain whether the veteran has a 
disability, manifested by cramping of the 
feet, separate and distinct from the 
service-connected bilateral pes planus, 
and, if so, to identify its nature and 
etiology, to include whether aggravated 
by any current service-connected 
disability (i.e. bilateral pes planus).  
All findings should be recorded in 
detail, and all tests deemed necessary 
should be conducted.  A complete 
rationale for all opinions expressed, and 
conclusions reached, should be provided.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
recitation of all law applicable to de 
novo adjudication of the veteran's claim 
for service connection.  An appropriate 
period of time should be allowed for 
response.


Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate action.  By this 
remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The veteran need take 
no action until he is notified.

The veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  As previously 
noted, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



